Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Amendment, response & claims 1-4 & 6-20 filed 6/30/22 are acknowledged and are under consideration in this Office Action.
2.	Applicant's amendment and arguments filed 6/30/22 have been fully considered but they are not deemed to be persuasive. The reasons are discussed following the rejection(s).
3.	Any objection or rejection of record which is not expressly repeated in this Office Action has been overcome by Applicant’s response and withdrawn.
4.				Double Patenting Rejection  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 & 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,982,280, or claims 1-15 of prior U.S. Patent No. 10,907,183. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason(s). Given the fact pattern of the instant case as well as the patent the species claims of the patent anticipates the instant genus (or broad) claims.
Instant claims are:
1. A process for the preparation of a sugar product from lignocellulosic material, comprising the following: a) optionally, pretreatment of the lignocellulosic material, b) optionally, washing of the optionally pretreated lignocellulosic material, c) enzymatic hydrolysis of the optionally washed and/or optionally pretreated lignocellulosic material using an enzyme composition comprising at least two cellulases and whereby the enzyme composition at least comprises lytic polysaccharide monooxygenase (LPMO), and d) optionally, recovery of a glucose-containing composition, wherein oxygen is consumed in amounts corresponding to between 20 and 5000 mmol molecular oxygen per kg glucan present in the lignocellulosic material, the oxygen is added after the pretreatment and before and/or during the enzymatic hydrolysis of the lignocellulosic material.  
2. A process for the preparation of a fermentation product from lignocellulosic material, comprising the following: a) optionally, pretreatment of the lignocellulosic material, b) optionally, washing of the optionally pretreated lignocellulosic material, c) enzymatic hydrolysis of the optionally washed and/or optionally pretreated lignocellulosic material using an enzyme composition comprising at least two cellulases and whereby the enzyme composition at least comprises lytic polysaccharide monooxygenase (LPMO), and optionally purifying the hydrolysed lignocellulosic material, d) fermentation of the hydrolysed lignocellulosic material to produce a fermentation product, and e) optionally, recovery of a fermentation product, wherein oxygen is consumed in amounts corresponding to between 20 and 5000 mmol molecular oxygen per kg glucan present in the lignocellulosic material, the oxygen is added after the pretreatment and before and/or during the enzymatic hydrolysis of the lignocellulosic material.  
3. The process according to claim 2, wherein the fermentation is conducted62 with a microorganism that is able to ferment at least one C5 sugar.  
4. The process according to claim 3, wherein the microorganism is of the species Saccharomyces cerevisiae, in which genetic modifications have been made.  
5. The process according to claim 1, wherein during the enzymatic hydrolysis (c) oxygen is added to the lignocellulosic material.  
6. The process according to claim 1, wherein the oxygen is added in the form of bubbles.  
7. The process according to claim 1, wherein the reactor for the enzymatic hydrolysis has a volume of 1 m3 or more.  
8. The process according to claim 1, wherein the enzymatic hydrolysis time is 5 to 150 hours.  
9. The process according to claim 1, wherein the enzyme composition used retains activity for 30 hours or more.  
10. The process according to claim 1, wherein the hydrolysis is conducted at a temperature of 450C or more.  
11. The process according to claim 1, wherein the enzyme composition is derived from a fungus, or the enzyme composition comprises a fungal enzyme.  
12. The process according to claim 1, wherein the dry matter content in the hydrolysis (c) is 10 wt% or more, optionally is 14 wt% or more and optionally is 14 to 33 wt%.  
13. The process according to claim 1, in which the enzymatic hydrolysis takes place in a batch, fed batch and/or continuous culture reactor.  
14. The process according to claim 1, wherein the enzyme composition is in63 the form of a whole fermentation broth of a fungus.  
15. The process according to claim 1, in which oxygen is introduced as an oxygen-containing gas such as air.  
16. The process according to claim 1, wherein the hydrolysis is conducted at a temperature of 50C or more.  
17. The process according to claim 1, wherein the hydrolysis is conducted at a temperature of 55°C or more.  
18. The process according to claim 11, wherein the fungus is a microorganism of the genus Rasamsonia, or the fungal enzyme is a Rasamsonia enzyme.  
19. The process according to claim 1, wherein the dry matter content in the hydrolysis (c) is 14 wt% or more.  
20. The process according to claim 1, wherein the dry matter content in the hydrolysis (c) is 14 to 33 wt%.

5. 	Claims 1-4 & 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,957,528. 
	The patented claim 1 is drawn to process for preparation of a sugar product from ligno-cellulosic material, comprising: enzymatic hydrolysis, in a reactor, of ligno-cellulosic material using an enzyme composition comprising at least two cellulases and whereby the enzyme composition at least comprises GH61; wherein: the enzymatic hydrolysis occurs for a first part of time and a subsequent second part of time; and (i) during the first part of time oxygen is added to the ligno-cellulosic material to maintain a concentration of dissolved oxygen in the range of 0.02 mol/m.sup.3 to 0.12 mol/m.sup.3, during the second part of time the concentration of dissolved oxygen is at a concentration at least 50% less than during the first part of time, and the first part of time is 2% to 80% of the total enzymatic hydrolysis time; or (ii) during the first part of time dissolved oxygen in the ligno-cellulosic material is at a concentration that is at least 50% less than during the second part of time, during the second part of time oxygen is added to the ligno-cellulosic material to maintain a concentration of dissolved oxygen in the range of 0.02 mol/m.sup.3 to 0.12 mol/m.sup.3, and the second part of time is 2% to 80% of the total enzymatic hydrolysis time; and dissolved oxygen is measured under normal atmospheric pressure and at about 62.degree. C.; the reactor has a volume of 1 m.sup.3 or more; and the ligno-cellulosic material has a dry matter content of 10 wt % or more.
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason(s). Given the fact pattern of the instant case as well as the patent the species claims of the patent anticipates the instant genus (or broad) claims with numerous alternatives.
6.	Claims 1-4 & 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 10,087,475. 
	Claim 1 of the patent is drawn to a process for the preparation of a sugar product from lignocellulosic material, comprising: a) optionally, pretreatment of the lignocellulosic material; b) optionally, washing of the optionally pretreated lignocellulosic material; c) enzymatic hydrolysis of the optionally washed and/or optionally pretreated lignocellulosic material in a hydrolysis reactor using an enzyme composition comprising at least two cellulases; and d) optionally, recovery of a sugar product; wherein during the enzymatic hydrolysis oxygen-containing gas is added to the lignocellulosic material in the hydrolysis reactor and wherein part of the oxygen-containing gas, added to the lignocellulosic material, is gas originating from the headspace of the reactor, optionally during part of the time of the enzymatic hydrolysis less oxygen is added to the lignocellulosic material compared to the other part of the time of the enzymatic hydrolysis, or optionally during part of the time of the enzymatic hydrolysis no oxygen is added to the lignocellulosic material. Given the fact pattern of the instant case as well as the patent the species claims of the patent anticipates the instant genus (or broad) claims with numerous alternatives.
7.	Claims 1-4 & 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,144,939. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason(s). Given the fact pattern of the instant case as well as the patent the species claims of the patent anticipates the instant genus (or broad) claims as compared to the patented claims – see, for example claim 1 of the patent presented below: 
A process for preparation of a sugar product from lignocellulosic material, comprising: enzymatic hydrolysis of the lignocellulosic material using an enzyme composition comprising at least two cellulases and whereby the enzyme composition at least comprises lytic polysaccharide monooxygenase (LPMO), wherein oxygen is consumed in amounts corresponding to between 20 and 5000 mmol molecular oxygen per kg glucan present in the lignocellulosic material, the oxygen is added during the enzymatic hydrolysis of the lignocellulosic material, oxygen is added to lignocellulosic material so that the dissolved oxygen concentration in the liquid phase is more than 0.02 mol/m.sup.3 when measured at about 62.degree. C. and normal atmospheric pressure.
8.	Claims 1-4 & 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,337,040. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason(s).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-25 of the USP 10,337,040 recite in claim 1: A process for the preparation of a sugar product from lignocellulosic material, comprising: enzymatic hydrolysis and oxidation of the lignocellulosic material in the presence of an enzyme composition comprising at least two cellulases and a lytic polysaccharide monooxygenase (LPMO); adding 20-10,000 mmol of oxygen per kg glucan to the lignocellulosic material during the enzymatic hydrolysis; wherein the enzymatic hydrolysis is conducted until at least 70% of available sugar in the lignocellulosic material is released; and wherein at the end of the enzymatic hydrolysis the amount of gluconic acid formed during oxidation of the lignocellulosic material is kept between 3 to 10 g/kg glucan present in the lignocellulosic material; and 
 
Claim 2, A process for the preparation of a fermentation product from lignocellulosic material, comprising: a) enzymatic hydrolysis and oxidation of the lignocellulosic material in the presence of an enzyme composition comprising at least two cellulases and a lytic polysaccharide monooxygenase (LPMO) to produce a hydrolysed lignocellulosic material; adding 20-10,000 mmol of oxygen per kg glucan to the lignocellulosic material before and/or during the enzymatic hydrolysis wherein the enzymatic hydrolysis is conducted until at least 70% of available sugar in the lignocellulosic material is released; and b) fermentation of the hydrolysed lignocellulosic material to produce a fermentation product, wherein at the end of the enzymatic hydrolysis the amount of gluconic acid formed during LPMO oxidation of the lignocellulosic material is kept between 3 to 10 g/kg glucan present in the lignocellulosic material.
Although the patented claims recite "wherein the amount of formed gluconic acid at the end of the enzymatic hydrolysis by oxidation by LPMO of the lignocellulosic material containing cellulose and/or cello oligosaccharides is kept between 3 to 10 g/kg glucan present in the lignocellulosic material", it is the examiner's position that this feature is an obvious variation to the recited process of this application, where the feature is optional. 
9.	Claims 1-4 & 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,597,689. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason(s). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason(s). Given the fact pattern of the instant case as well as the patent the species claims of the patent anticipates the instant genus (or broad) claims.
Applicants arguments: Applicants argue for all the double patenting rejections that - Applicant will determine whether to file a terminal disclaimer or not once claims are otherwise found allowable.
Response: Terminal Disclaimers (7 TD in total) will be required to determine the allowability of the claims.
10.	No claim is allowed. 
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940.  The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 571 272 0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652                                                                                                                                                                                     
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940